 In theMatterof ASSOCIATION CANADO-AMERICAaNE,EMPLOYERandUNITED OFFICE&PROFESSIONALWORKERS OFAMERICA, CIO,PETITIONERCase No. 1-R-3962.-Decided February 11, 1947Mr. Ernest R. D'Amours,of Manchester, N. H., for the Employer.Sheehan, PhinneycCBass,ofManchester, N. H.,by Mr. W. L.Phinney,andMr. James L. Whitehouse,of Boston, Mass., for thePetitioner.Mr. Henry W. de Kozmian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Man-chester, New Hampshire,on September 12, 1946, before Julius Kirle,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERAssociation Canado-Americaine is a non-profit fraternal benefitsociety admitting to membership only persons of French descent andof Catholic creed. It operates pursuant to a special charter from theState of New Hampshire and its principal office is in Manchester, NewHampshire.It has a total of 285 lodges and 35,000 members dis-tributed throughout the New England States and also in the Provinceof Quebec, Canada.Of these 35,000 members, approximately 14,000are in the Province of Quebec,Canada, and approximately 12,000 arein States of the United States other than the State of New Hampshire.The Employer issues various kinds of benefit certificates to its mem-bers and the face value of its outstanding certificates at the time ofthe hearing was approximately $25,000,000.The Employer's total72 N. L R. B, No. 97.520 ASSOCIATION CANADO-AMERICAINE521assets are valued in excess of $4,000,000, consisting principally ofstocks, bonds, and FHA mortgages. The Employer issues benefit cer-tificates to its members directly from its office in Manchester, NewHampshire, and part of the premiums paid by members are trans-mitted to the principal office in Manchester, New Hampshire.A 25cents per month per capita tax is likewise collected by the principaloffice in Manchester, New Hampshire.During the year ending June 30, 1946, the Employer purchased andsold securities valued in excess of $1,500,000.During the same period,the Employer received premiums in the amount of $596,027.42, andpaid to members $317,811.91 in benefits.And during this time theEmployer paid approximately $18,000 to its full-time organizers assalaries and commissions, while in 1945, the Employer paid approxi-mately $40,000 in commissions to its part-time organizers.In thePolish, National Alliancecase,'the Supreme Court held thatthe operations of a company, substantially identical to those of theEmployer except for their size, affected commerce within the meaningof the National Labor Relations Act. In the light of the extent ofthe Employer's operations, we find no merit in the Employer's con-tention that the doctrine ofdeminimisisapplicable and that theBoard, therefore, is without jurisdiction 2We find, contrary to the Employer's contention, that its operationsaffect commerce within the meaning of the National Labor RelationsAct.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliatedwith the Congressof Industrial Organizations,claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree generally that the appropriate unit should consistof all the office and clerical employees of the Employer's Manchester,1 322 U. S. 6432 SeeN. L. R. B. v.Faanblatt,306 U. S. 601,607;N. L. R. B. v. Suburban Lumber Co.,121 F.(2d) 829(C. C. A. 3). 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDNow Hampshire, office, excluding all supervisory employees.Thereis disagreement, however, as to four specific employees.The Peti-tioner would exclude as supervisory employees Walden Gelinas, classi-fied as an accountant, Gaudius Hibert, classified as assistant to thesecretary-general, and Gerald Robert, classified as a supervisor ofreports and commissions, while the Employer would include themin the appropriate unit.Furthermore, the Petitioner would excludeand the Employer would include George Houle, classified as officemessenger.Walden Gelinas and Gaudius Hibert:Walden Gelinas is in chargeof the accounting department, and about six employees work underhim.He transmits the orders of the office manager to these employ-ees, assigns their work to them, supervises its execution, and correctstheir mistakes.Gaudius Hibert is the assistant to the secretary-general and substi-tutes for him in his absence.He signs checks and dictates letters forthe secretary-general.About seven employees, charged with handlingthe correspondence of the Employer, work under him.Like Gelinas,he transmits orders to these employees, assigns work to them, super-vises its execution, and corrects their mistakes.While there is no direct evidence that Gelinas and Hibert exercisesupervisory authority, we believe that there are sufficient indicia ofsupervisory authority as to both to warrant their exclusion from thisnon-supervisory unit.Thus, their salaries are more than double thesalaries of the highest paid employees working under them, and theyare considered to have supervisory authority by employees of the Em-ployer.They supervise the work of the employees under them and arepresumably responsible for its efficient execution.Also, they arecalled in for consultations with the office manager.Since the officemanager is the only employee above them in the Employer's super-visory hierarchy, and there are approximately 34 clerical employees,we believe that any recommendations they might make affecting thestatus of employees would be given considerable weight.Moreover,there is evidence that at different times Gelinas and Hibert were eachin charge of the entire office.Accordingly, we shall exclude Walden Gelinas and Gaudius Hibertfrom the appropriate unit .3Gerald Robert:Gerald Robert is in charge of the reports and com-missions department, and has approximately six employees under him.His supervisory authority would appear to be substantially the same'SeeMatter of A S. Campbell Company, Inc.,71 N L. R. B 753;Matter of JasperWoodProducts Company/, Inc.,63 N. L. R. B. 333. ASSOCIATION CANADO-AMERICAINE523as that of Gelinas and Elbert.'Moreover, Robert is the son of theEmployer's president and this fact alone is sufficient to justify hisexclusion from the unit, since his interests differ from those of otheremployees.',Accordingly, we shall exclude Gerald Robert from the appropriateunit.George Houle:George Houle is classified as an oflice messenger, butitwould appear from the record that he is more of a general utilityemployee.A substantial portion of his time is devoted to acting as a_chauffeur for the officers of the Employer.He also wraps books,which are to be mailed, moves typewriters, and runs errands in theoffice.Occasionally, he sweeps the office and helps the cleaningwoman.He does no filing whatsoever.He has a desk in the base-ment apart from the clerical employees.Houle testified that lie doesnot consider himself to be a clerical employee.We find that Houle's duties differ from those of the office employees,and we shall, therefore, exclude him from the appropriate unit.We find that all office and clerical employees of the Employer'soffice in Manchester, New Hampshire, excluding George Houle, GeraldRobert,Walden Gelinas, Gaudius Elbert, executives, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes In the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (h) of the Act.V.THE DETERMINATION OF REPRESENTATIVESAlthough the Petitioner requests in its brief that it be certified onthe record,- we believe that the question concerning representationwhich, has arisen should be resolved by an election by secret ballot,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Association Canado-Ameri-caine,Manchester, New Hampshire, an election by secret ballot shallbe conducted as 'arly as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matter4Robert, however,works irregularly,inasmuch as he is a professional organist and histwo occupations sometimes conflictTherefore,he is paid by the hour ratherthan by theweek, as are the Employer's other clerical employees5Matter of The Myers-Sherman.Company, 71N. L. it. B 910. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDas agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid-off, and in-cluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by United Office & ProfessionalWorkers of America, CIO, for the purposes of collective bargaining.